In an action at law by a wife to recover from her husband for moneys expended and expenses incurred for necessaries for herself and son, plaintiff recovered a Verdict of $25,000. Judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce the amount of the verdict to $12,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict is excessive. The damages, the value of necessaries, are measured by a man’s property and by his pecuniary ability honestly exercised. (DeBrauwere v. DeBrauwere, 203 N. Y. 460.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.